      Case 1:19-cr-00622-DLC Document 66 Filed 12/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :            S2 19cr622-02(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSE ALVAREZ,                          :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     The defendant having informed the Court that he prefers

that the December 16, 2020 sentencing in this matter occur via a

videoconference proceeding, as opposed to an in person

proceeding, it is hereby

     ORDERED that sentencing shall proceed as scheduled on

December 16, 2020 at 3 p.m. via the Skype for Business

videoconference, if the Skype for Business platform is

reasonably available.    To access the conference, paste the

following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/8N1VDNJ5.

     To use this link, you may need to download software to use

Skype’s videoconferencing features. 1     Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.         Defense



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
      Case 1:19-cr-00622-DLC Document 66 Filed 12/14/20 Page 2 of 3



counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.    When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.       For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020. 2         Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.


                                   2
         Case 1:19-cr-00622-DLC Document 66 Filed 12/14/20 Page 3 of 3



Business, may access the conference audio using the following

credentials:

            Call-in number:         +19179332166
            Conference ID:          886787008


Dated:      New York, New York
            December 14, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
